Citation Nr: 9932446	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma due to exposure to ionizing radiation.

2.  Entitlement to service connection for squamous cell 
carcinoma due to exposure to ionizing radiation.

3.  Entitlement to service connection for residuals of 
exposure to ionizing radiation manifested by musculoskeletal 
disorder of all four extremities (claimed as disabilities of 
the entire body system), to include whether new and material 
evidence has been presented to reopen the claim.

4.  Entitlement to service connection for bilateral cataracts 
due to exposure to ionizing radiation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1945 to 
September 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for skin cancer, disabilities of the entire body system and 
cataracts as a result of exposure to ionizing radiation.  As 
detailed below, the Board has rephrased the issues certified 
on appeal in order to more properly reflect the claims on 
appeal.

The Board notes that the appellant's representative has 
listed the issue of an increased rating for asbestos- related 
lung disease as a claim on appeal before the Board.  Review 
of the record reveals show that the RO granted service 
connection for asbestos- related lung disease in July 1997, 
and assigned an initial 30 percent disability rating.  The 
appellant filed a Notice of Disagreement in September 1997.  
In July 1998, the RO issued a Statement of the Case which 
notified the appellant of his appellate rights.  To date, the 
appellant has not filed a Substantive Appeal with the RO and, 
accordingly, this issue is not currently on appeal before the 
Board.  38 C.F.R. § 20.300 (1999).

The appellant's claim for service connection for squamous 
cell carcinoma due to exposure to ionizing radiation is 
addressed in the remand appended to this decision.

The Board notes that, in a Form 21- 4138 filing dated in July 
1993, the appellant referred to "liver damage" and 
"nerves" as disease processes related to his exposure to 
ionizing radiation.  These issues, which have not been 
developed on appeal, are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims for service connection 
for basal cell carcinoma and bilateral cataracts due to 
exposure to ionizing radiation has been obtained by the RO.

2.  The appellant participated in Operation CROSSROADS, and 
was exposed to 0.53 rem gamma of ionizing radiation in 
service.

3.  The appellant's basal cell carcinoma was not caused by 
his exposure to ionizing radiation in service.

4.  The appellant's basal cell carcinoma was first shown 
medically many years after service, and there is no competent 
medical evidence linking this disease process to active 
service.

5.  In a decision issued in September 1985, the Board denied 
the appellant's claim for service connection for residuals of 
exposure to ionizing radiation, including joint pain with 
muscle spasm, prostatitis and a nervous condition with sleep 
disturbance.  That decision is final.

6.  In a decision issued in August 1989, the RO declined to 
reopen the claim for service connection for residuals of 
exposure to ionizing radiation.  The appellant failed to 
appeal the denial, and that decision is final.

7.  Additional evidence submitted since the August 1989 
decision, wherein the RO declined to reopen the claim for 
service connection for residuals of exposure to ionizing 
radiation, is not material.

8.  The appellant's bilateral nuclear sclerosing cataracts of 
the eye lenses were first shown medically many years after 
service, and there is no competent medical evidence linking 
his cataract development to active service and/or his 
exposure to ionizing radiation.

9.  The claim for service connection for bilateral cataracts 
due to exposure to ionizing radiation is not plausible.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (1999).

2.  The Board denied the claim of service connection for 
residuals of exposure to ionizing radiation, including joint 
pain with muscle spasm, prostatitis and a nervous condition 
with sleep disturbance, in September 1985.  That decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 
38 C.F.R. § 20.1100 (1999).

3.  The August 1989 decision, wherein the RO declined to 
reopen the claim for service connection for residuals of 
exposure to ionizing radiation, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1999).

4.  The evidence received subsequent to the RO's August 1989 
decision is not material and does not serve to reopen a claim 
for service connection for residuals of exposure to ionizing 
radiation manifested by musculoskeletal disorder of all four 
extremities (claimed as disabilities of the entire body 
system).  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a); 3.156(a) (1999).

5.  The claim for service connection for bilateral cataracts 
due to exposure to ionizing radiation is not well grounded, 
and there is no further statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The appellant contends that his basal cell carcinoma and 
bilateral cataracts stem from his exposure to ionizing 
radiation during Operation CROSSROADS.  He also claims that 
his radiation exposure has resulted in an underlying 
disability of the "entire body system."  According to his 
testimony and statements of record prior to August 1989, he 
indicated that he witnessed shot ABLE from the deck of the 
USS RALPH TALBOT at a distance approximately 2 miles away 
from ground zero.  He was ordered into the ground zero area 
the next day.  He also looked "right at" shot BAKER from a 
distance of approximately 6 miles away from ground zero.  He 
was ordered into the ground zero area within 3 hours of the 
detonation.  He recalled boarding the USS NEW YORK which had 
posted a warning sign which read "Danger Do Not Board 
Radioactive."  He participated in washing and scrubbing 
radiation contamination from the ships.  He ate food and 
drank water in contaminated areas.  He denied being issued a 
film badge.  He considered the 0.580 rem gamma dose estimate 
reported by the Department of the Navy as "hogwash."  He 
also reported a 20- year history of smoking.

The appellant also indicated that he was treated at San Diego 
Balboa Naval Hospital in 1948 for musculoskeletal problems 
involving pain and weakness of his back and lower 
extremities.  He was examined by numerous doctors who 
prescribed him vitamin pills and "Thermonitrochloride."  
The doctors could not arrive at a clear diagnosis, but he was 
given wedge for his shoe due to a shortened leg.  He had 
continuity of symptomatology following service.  Post- 
service, his private physician had diagnosed him with 
"overwork."

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of basal cell carcinoma 
or left eye cataract.  He complained of right hip pain in 
August 1948 at the U.S. Naval Hospital in San Diego, 
California, but physical and diagnostic testing failed to 
reveal any pathology.  His separation examination, dated in 
September 1949, noted in- service treatment for urethra 
infection and left varicocele, but was negative for any other 
significant abnormalities.

On an application for VA hospital treatment or domiciliary 
care, dated in June 1953, the appellant reported a 4- month 
history of low backache.  It was noted that he performed a 
lot of heavy lifting.  Physical examination was negative, but 
he was given a diagnosis of chronic low back strain.  On 
examination for reenlistment in the Naval Reserve in August 
1955, the skin, eyes and joints showed no pertinent 
abnormality.  An August 1956 consultation note recorded the 
appellant's lay history of treatment for bilateral hip 
arthritis treated in service.

In a letter dated in September 1984, the National Test 
Personnel Review (NTPR) of the Department of the Navy 
confirmed that the appellant served aboard the USS RALPH 
TALBOT (DD-390) during Operation CROSSROADS.  He had a 
personnel rating of "Fireman" which indicated that he 
performed general duties in the engineering spaces.  A 
careful search of CROSSROADS dosimetry data, as well as the 
appellant's medical record, failed to reveal a record of 
radiation exposure.  It was noted that film badges were not 
issued for the entire CROSSROADS period.  A scientific dose 
calculation of his probable exposure was estimated at 0.580 
rem gamma.  This estimate contemplated his documented service 
aboard the USS RALPH TALBOT, USS HENRICO, USS ROCKINGHAM and 
USS ROCKWALL as well as the contribution from low level 
radiation from the lagoon water, but did not contemplate any 
exposure he may have had received from undocumented boarding 
of other vessels.

In June 1984, the appellant underwent a period of VA 
observation and evaluation for complaint of generalized 
muscle weakness.  He reported symptomatology of muscle 
weakness, aching, spasms and twitching.  He further reported 
that two previous hospitalizations for his complaints of 
radiation poisoning from nuclear testing had been negative.  
He described a well- defined paranoid delusion with radiation 
sickness.  Physical examination was negative for physical 
findings suggestive of residual affects of radiation.  There 
was no evidence of cataract formation in the eyes.  There was 
a suspicion of possible degenerative joint disease of the 
right hip.  Dermatology consultation revealed actinic 
keratosis on the forearms.  Neuropsychiatric consultation 
indicated a diagnosis of generalized muscle weakness, 
approximating 30% of normal strength in all four extremities, 
of undetermined etiology.

Medical records from White River Medical Center show 
treatment for corneal abrasion of the left eye in May 1985.  
He was treated for squamous cell carcinoma of the hand by J. 
R. Baker, M.D., in June 1986.  Dr. Baker also treated the 
appellant for paraspinal muscle spasm, muscle weakness of 
questionable etiology and diabetes.  VA examination in 1987 
indicated diagnoses of generalized anxiety disorder, 
adjustment disorder with depressed mood, post- operative 
small skin cancers without recurrence, non- insulin dependent 
diabetes and degenerative arthritis of the lumbar spine with 
muscle spasms.

In July 1989, the appellant submitted a dose reconstruction 
estimate from NTPR which indicated a total operational dose 
estimate of 0.533 rem gamma during Operation CROSSROADS.

A History of the USS RALPH TALBOT, submitted by the appellant 
in July 1993, indicated that the ship arrived at Bikini Atoll 
on May 29, 1946.  It was designated as one of the target 
vessels used at Operation CROSSROADS.  The crew of the RALPH 
TALBOT was evacuated to the USS HENRICO (APA- 45) on June 30 
and observed Test ABLE, an air detonation, from a distance in 
excess of 11 miles. RALPH TALBOT was positioned approximately 
1,163 yards from ground zero.  HENRICO arrived at the lagoon 
shortly after 3 hours of Test ABLE and remained at the 
entrance of the lagoon for approximately 5 hours.  Test ABLE 
caused only minor radiological contamination to the lagoon 
and virtually none to the non- target ships such as HENRICO.  
RALPH TALBOT was reboarded for inspection on July 2 and 
determined to be radiologically safe.  The entire crew of the 
RALPH TALBOT was back onboard by July 3 and mostly remained 
there until July 24th.

On July 24th, the crew of the RALPH TALBOT was evacuated to 
HENRICO in order to observe Test BAKER, a shallow underwater 
detonation, from a distance between 8 to 10 miles.  RALPH 
TALBOT was positioned approximately 1, 185 yards from ground 
zero and was heavily contaminated by the base surge.  
Consequently, the crew remained aboard HENRICO.  HENRICO 
arrived at the lagoon entrance 11/2 hours after Test BAKER and 
entered the lagoon 51/2 hours thereafter.  As the mother ship 
for several smaller radiological safety craft, HENRICO 
remained in the lagoon to carry out radiological safety 
duties.  On the morning of August 3, USS CLAMP (ARS- 33) sent 
a boarding party aboard the RALPH TALBOT for a period of 
about 10 minutes.  RALPH TALBOT was found to be 
radiologically unsafe with the main deck reading 2 to 4 
rem/day.  The crew of CLAMP then proceeded to wash down RALPH 
TALBOT for about one hour.

VA outpatient treatment records reveal that, subsequent to 
1989, the appellant carried diagnoses of additional diseases, 
to include coronary artery disease, peripheral vascular 
disease, Peyronie's disease, asbestosis- related lung 
disease, chronic obstructive pulmonary disease, sinusitis, 
osteoarthritis, hypertension, hyperlipidemia and anemia.  He 
was treated for basal cell carcinoma of the right cheek in 
July 1994.  A physical examination in March 1995 noted 4/5 
muscle strength in all four extremities.  In October 1997, he 
was diagnosed with bilateral nuclear sclerosing (NS) 
cataracts of the lenses.

During his appearance before the RO in May 1998, the 
appellant testified to a muscle problem, manifested by 
cramps, pain, twitching and weakness, which he believed was 
caused by his exposure to ionizing radiation.  He indicated 
that these symptoms were manifested in 1984, but VA examiners 
were unable to diagnosis the disorder.  His private physician 
had treated him for muscle spasms.  He condition had 
progressively worsened and he experienced shortness of breath 
upon exertion.  He also provided testimony concerning the 
nature and severity of his service- connected asbestos- 
related lung disease.

In February 1998, the RO contacted NTPR and confirmed a dose 
estimate of 0.526 rem gamma as of 1994.  The RO further 
reported that NTPR had rounded up the dose estimate to 0.53.

In a memorandum dated in February 1998, the VA Chief Public 
Health and Environmental Hazards Officer reported that the 
Defense Special Weapons Agency had estimated that the 
appellant was exposed to a dose of 0.53 rem gamma during 
service.  It was noted that the CIRRPC Science Panel Report 
Number 6, 1998, did not provide screening doses for skin 
cancer.  However, it was noted that skin cancer usually was 
attributed to ionizing radiation at high doses (e.g. several 
hundred rads).  According to a study entitled Health Effects 
of Exposure to Low Levels of Ionizing Radiation (BEIR V), 
excess numbers of basal cell cancers had been reported in 
margins of irradiated areas which had received estimated 
doses of 9- 12 rads.  In light of the above, the VA Chief 
Public Health and Environmental Hazards Officer opined that 
it was unlikely that the appellant's basal cell skin cancer 
could be attributed to exposure to ionizing radiation in 
service.

By letter dated in March 1998, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, there appeared to be no 
reasonable possibility that the appellant's basal cell skin 
cancer was the result of radiation exposure.

II.  Basal cell carcinoma disability

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, VA has obtained calculations of the 
appellant's probable radiation dose and medical opinion from 
the VA Chief Public Health and Environmental Hazards Officer.  
The record does not reveal any further evidence which may be 
available concerning the claim on appeal, and the evidence of 
record is sufficient to decide the case.  The Board 
accordingly finds that the duty to assist the appellant as 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Basal cell carcinoma, which is a form of skin cancer, is not 
subject to presumptive service connection under the 
provisions of 38 C.F.R. § 3.309(d).  However, skin cancer is 
subject to service connection as a "radiogenic" disease 
under the provisions of 38 C.F.R. § 3.311(b)(2)(vii).

In order for the disease process of skin cancer to be service 
connected under 38 C.F.R. §§ 3.311, it must be shown that the 
appellant was exposed to ionizing radiation during service 
and that his skin cancer was first manifested five years or 
more after his radiation exposure.  38 C.F.R. § 3.311(b) 
(1999).  The appellant, through his participation in 
Operation CROSSROADS, was in fact exposed to ionizing 
radiation in service.  According to the most recent 
calculation from official sources, he was exposed to 0.530 
rem gamma.  VA medical records show that his basal cell 
carcinoma was first manifested more than five years from his 
in- service exposure.

In February 1998, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the appellant's basal cell carcinoma of the right cheek 
was caused by exposure to ionizing radiation in service.  In 
March 1998, the VA Director, Compensation and Pension 
Service, concluded that there was no reasonable possibility 
that the basal cell carcinoma was the result of the 
appellant's exposure to ionizing radiation in service.  
38 C.F.R. § 3.311(c).  Based upon the foregoing, the Board 
finds, by a preponderance of the evidence, that the 
appellant's basal cell carcinoma was not caused by his 
exposure to ionizing radiation in service and, accordingly, 
the claim under 38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, the appellant is entitled to 
service connection for basal cell carcinoma if he can 
establish that his disability was incurred or aggravated by 
service under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 1991).  See also Combee v. Brown, 34 F 3d. 1039 
(Fed.Cir. 1994). 

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  A 
malignant tumor that is manifested to a degree of 10 percent 
or more within one year of separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In this case, there is no evidence that the appellant's basal 
cell carcinoma was present until many years after his 
separation from service.  There is no medical evidence 
showing manifestations of basal cell carcinoma in service, or 
within one year therefrom.  There is also no competent or 
probative evidence linking this disease process to service.  
Because there is no evidence linking basal cell carcinoma to 
service, either on a direct or a presumptive basis, the claim 
must be denied.

In the present case, the appellant contends that he was 
exposed to a higher level of radiation than estimated by 
NTPR, and that a causal relationship, or nexus, exists 
between such exposure and his basal cell carcinoma.  
Generally, he is deemed competent to describe symptomatology 
and factual information within his personal knowledge and 
observation; however, as a lay person, he is not competent to 
render a scientific or medical opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Grottveit, 5 Vet.App. at 
93.  Moreover, he has not presented an alternate dose 
estimate from a credible source.  38 C.F.R. § 3.311(a)(3).

III.  Musculoskeletal disorder

In an Application for Compensation or Pension, dated in 
August 1983, the appellant filed a claim for residuals of 
exposure to ionizing radiation.  He listed those residuals as 
"constant headaches, ...cannot sleep, ... swelling of joints, ... 
muscle spasms, ... and prostate gland problems."  In a 
decision issued in September 1985, the Board denied a claim 
of "service connection for service connection for residuals 
of exposure to ionizing radiation, including joint pain with 
muscle spasm, prostatitis and a nervous condition with sleep 
disturbance."  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1995); 38 C.F.R. § 20.1100 
(1999).

In a decision issued in August 1989, the RO declined to 
reopen the claim for service connection for residuals of 
exposure to ionizing radiation.  The appellant was provided 
notice of this denial, but he failed to appeal.  Accordingly, 
that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).  In May 
1993, the appellant requested that VA determine if he was 
eligible for readjudication of his radiation claim pursuant 
to a Court order in the NARS (National Association of 
Radiation Survivors, Inc.) lawsuit.  See NARS v. Derwinski, 
F.Supp. 1392 (N.D. Cal. 1992)(ruling that VA's $10 limit on 
attorney fees was unconstitutional).  However, the NARS 
decision was reversed on appeal.  NARS v. Derwinski, 994 F.3d 
583 (9th Cir. Cal. 1993), cert. denied, 510 U.S. 1023 (1993).  
As a result, each NARS claim was subject to the same 
requirements as other claims insofar as the reopening of a 
previously denied claim was concerned.  

In a decision dated in July 1997, the RO declined to reopen 
the appellant's claim for "muscle cramps and weakness in the 
extremities."  In October 1997, the appellant's 
representative requested that this decision be reconsidered 
based upon new "liberalizing" regulations.  In December 
1997, the appellant filed a claim for service connection for 
"every body system in his body."  In May 1998, his 
testimony was limited to symptoms involving muscle pain, 
cramps, strain, twitching and weakness involving all four 
extremities.  He also complained of dyspnea on exertion, but 
the Board notes that he is in receipt of service connection 
for asbestos- related lung disease.

Upon review of the record, the Board notes that the 
appellant's self- stylized claim for service connection for 
"disability of the entire body system" is, in essence, an 
attempt to reopen his previously denied claim for service 
connection for "muscle cramps and weakness in the 
extremities."  In this respect, his "body system" claim 
involves the same underlying symptomatology for which he has 
been previously denied service connection.  See Ashford v. 
Brown, 10 Vet.App. 120, 123 (1997) (notwithstanding the 
nomenclature and varied etiology attributed to a disability, 
a claim involving an underlying disorder which had previously 
been denied is not considered a "new" claim for 
adjudication purposes).  The Board also notes that the recent 
regulatory revisions to 38 C.F.R. § 3.311, which added 
prostate cancer and any other cancer to the list of 
radiogenic disease, is not deemed a "liberalizing" 
regulation entitling a claimant to de novo review as it 
relates to this claim.  See Routen v. West, 142 F.3d 1434 
(Fed.Cir. 1998); see Fed. Reg. Volume 63, Number 185 Pages 
50993-50995.  Accordingly, the Board, in its independent 
review of the case, finds that this claim was last finally 
denied in the RO's August 1989 rating decision.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). Therefore, the new and 
material standard must be applied with respect to the 
adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
September 1985 decision, the Board, in discussing the 
appellant's symptomatology of generalized muscle weakness, 
failed to find any evidence of "disability that can be 
attributed to the veteran's inservice exposure to ionizing 
radiation."  The RO declined to reopen the claim in 1989 on 
the same basis.  Therefore, the issue currently before the 
Board's is whether the additional evidence submitted by the 
appellant since the RO's 1989 decision is both new and 
material in that it provides evidence of a causal 
relationship between his claimed musculoskeletal disability 
of all four extremities and his in- service exposure to 
ionizing radiation.

As indicated above, evidence before the RO included a recent 
dose reconstruction of 0.533 rem gamma.  Medical evidence 
before the RO included service medical records, VA inpatient 
and outpatient treatment records, and private medical records 
from White River Medical Center and Dr. Baker.  This evidence 
failed to show a causal relationship between the appellant's 
generalized muscle weakness and his documented in- service 
exposure to radiation.  The lay evidence included the 
appellant's descriptions of in- service treatment for 
musculoskeletal problems involving his pain and weakness of 
his back and lower extremities and a statement of continuity 
of symptomatology following service.  He provided a detailed 
description and opinion regarding his in- service exposure to 
ionizing radiation during Operation CROSSROADS.  He also 
alleged a causal relationship between his musculoskeletal 
disability involving of all four extremities and his in-
service exposure to ionizing radiation.

In connection with the current appeal, the RO obtained a 
current dose reconstruction that is essentially the same as 
the previously considered dose reconstruction.  The appellant 
has submitted his VA clinical records which fail to show 
diagnosis of a musculoskeletal disability which may be 
presumptively service connected under either 38 C.F.R. 
§ 3.309 or 38 C.F.R. § 3.311.  These records do not suggest 
causal relationship between the appellant's generalized 
muscle weakness and active service and/or his exposure to 
radiation.  Accordingly, the additional evidence is not 
material to the question at hand. 


Additionally, the appellant provided documentation concerning 
Operation CROSSROADS.  This evidence, while new, is not 
material.  In this respect, his in- service exposure to 
ionizing radiation during Operation CROSSROADS has been 
established.  Nothing in this document affects the official 
dose reconstruction or speaks to a causal relationship 
between his radiation exposure and his claimed 
musculoskeletal disorder.  Similarly, the appellant's newly 
submitted lay statements, which are largely cumulative of 
statements previously of record, are not material.  In 
essence, he continues to argue that his musculoskeletal 
disorder involving of all four extremities is causally 
related to his in-service exposure.  However, the Board notes 
that the opinions of laypersons are not competent to arrive 
at conclusions involving medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet.App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108); see also Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998).  As such, 
the Board concludes that the additional evidence submitted 
since the RO's 1989 decision does not constitute "material" 
evidence and, therefore, the claim is not reopened.

The Board has decided this case pursuant to 38 C.F.R. 
§ 3.156(a) consistent with the recent holding in Hodge.  At 
the time the appellant filed his claim to reopen, a different 
standard for reopening claims had been in effect.  See 
Colvin, at 174.  The current regulatory standard, according 
to Hodge, is more liberal than the previous standard.  As 
such, the Board finds no prejudice to the appellant in the 
adjudication of this case under the more liberal Hodge 
standard.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim has previously been denied and has not been 
reopened, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant in limited situations.  See White v. 
Derwinski, 1 Vet.App. 519, 520- 21 (1991) and Ivey v. 
Derwinsky, 2 Vet.App. 320, 323 (1992).  Review of the record 
does not reveal any further sources of information which may 
constitute new and material evidence sufficient to justify 
reopening this claim.  As such, the Board is of the opinion 
that the duty to assist him in the application of his claim 
has been satisfied.

IV.  Cataract disability

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his bilateral nuclear sclerosing 
(NS) cataracts of the lenses stems from his in- service 
exposure to ionizing radiation.  NS cataracts are not subject 
to presumptive service connection under the provisions of 
either 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b)(2).  In 
this respect, the provisions of 38 C.F.R. § 3.311(b)(2)(xvi) 
only allow presumptive service connection for "posterior 
subcapsular cataracts."  Additionally, he has not provided 
any competent or probative evidence linking his bilateral 
cataracts, which manifested themselves many years after 
service, to his active service and/or his exposure to 
ionizing radiation.  See Caluza v. Brown, 7 Vet.App. 498 
(1995); 38 C.F.R. § 3.303 (1999).  His lay opinion of such a 
causal connection is insufficient to well ground his claim.  
Espiritu, 2 Vet.App. 492 (1992).

Because there is no evidence linking bilateral cataracts to 
service, either on a direct or a presumptive basis, the claim 
must be denied as not well grounded.  See Edenfield v. Brown, 
8 Vet.App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the RO provided 
him with a Statement of the Case in August 1998 which advised 
him that he had not provided evidence of a diagnosis of 
"subcapsular cataracts."  His VA clinical records, which 
show treatment for bilateral nuclear sclerosing cataracts, 
are of record.  The Board discerns no additional sources of 
relevant information which may be obtainable concerning the 
present claim and, accordingly, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

ORDER

Service connection for basal cell carcinoma due to exposure 
to ionizing radiation, residuals of exposure to ionizing 
radiation manifested by musculoskeletal disorder of all four 
extremities (claimed as disabilities of the entire body 
system) and bilateral cataracts due to exposure to ionizing 
radiation is denied.


REMAND

The appellant has contended that he is entitled to service 
connection for his skin "cancers."  The evidence shows that 
he has been diagnosed with both basal cell carcinoma and 
squamous cell carcinoma.  To date, the RO has not obtained 
opinion as to whether the squamous cell carcinoma of the hand 
for which he was treated in June 1986 was caused by his in- 
service exposure to radiation.  The squamous cell carcinoma 
is a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(vii).  
Under VA law and regulations, further development of this 
claim pursuant to 38 C.F.R. § 3.311(b)(1) is required.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The RO should develop the appellant's claim 
for service connection for squamous cell carcinoma 
due exposure to ionizing radiation pursuant to 
38 C.F.R. § 3.311(b)(1).

3.  Following the completion of the above, the RO 
should readjudicate the claim for service 
connection for squamous cell carcinoma due to 
exposure to ionizing radiation.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	
		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







